PER CURIAM.
Employer/carrier appeal a workers’ compensation order which we affirm except as to the determination of claimant’s compensation rate and the finding that claimant is entitled to an award of attorney’s fees. Claimant has conceded error as to these *1173issues, agreeing that an award of attorney’s fees is inappropriate and that the proper compensation rate is $95.77 per week; the order appealed is hereby amended in accordance with these concessions, and affirmed as amended.
ERVIN, WENTWORTH and JOANOS, JJ., concur.